Per Curiam.
It has previously been decided that the -bill of complaint herein sets up a good cause of action. Seymour v. Goodwin, 68 N. J. Eq. (2 Robb.) 189; 69 N. J. Eq. (3 Robb.) 833. The cause came on to final hearing before Vice-Chancellor Stevens, who held that the material allegations of the bill were sustained by the evidence, and thereupon advised a final decree for the complainant. We agree with his conclusions, -and the decree should therefore be affirmed, with costs.
*857For affirmance — The Chancellor, Chief-Justice, Garrison, Swayze, Reed, Trenchard, Bergen, Yoorhees, 'Min-turn, Bogert, Yredenburgh, Yroom, Green, Grai, Dill —15.
For reversal — None.